Bloodwobth, J.
1. Tlie reference in the brief of counsel for the' plaintiff in error to the grounds of the amendment to the motion for a new trial does not amount to an argument, and these grounds will be treated as abandoned. Mills v. State, 19 Ga. App. 623 (1), 624 (91 S. E. 918), and cases cited; Laffitte v. State, 105 Ga. 595 (1), 596 (31 S. E. 540); Moss v. Bohanon, 111 Ga. 871 (36 S. E. 954).
2. There Is evidence to support the verdict, which has the approval of the trial judge, and this court will not interfere.

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.